AO 245B (CASD Rev. 1119) Judgment in a Criminal Case
                                                                                                           FILE
                                         UNITED STATES DISTRICT C                                           JUL 02 2019
                                            SOUTHERN DISTRICT OF CALIFO
               UNITED STATES OF AMERICA                               JUDGMENT IN
                                    v.                                (F or Offenses Committ~e~d~O~n~o=r~A~ft~e=r~N"f:o~ve=m:;b~e~r"""',~~YJ
           MARTIN SERRANO-GUTIERREZ (1)
                                                                         Case Number:         3:19-CR-00309-GPC

                                                                      Michael Anthony Hernandez
                                                                      Defendant's Attorney
USMNumber                           38160-359
o-
THE DEFENDANT:
IZI pleaded guilty to count(s)            1 of the Information

o     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                          Count
8: 1326(A),(B) - Removed Alien Found In The United States (Felony)                                                               1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

o     Count(s)                                                   is         dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


o     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived               0 Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.



                                                                      DateOflt:ii::z&
                                                                      July 2 2019



                                                                      HON. GONZALO P. CURIEL
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARTIN SERRANO-GUTIERREZ (1)                                             Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-00309-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 o      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o      The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody ofthe United States MarshaL

       The defendant must surrender to the United States Marshal for this district:
             at _ _ _ _ _ _ _ _ A.M.                          on
                                                                   -------------------------------------
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
        o    on or before
        o    as notified by the United States MarshaL
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on   ___________________________ to _______________________________

 at
      ------------------------ ,            with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-00309-GPC
